DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 10/14/2020, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Soomro et al (US 2011/0205910), in view of Welnick et al (US 2006/0009216), and further in view of Edara et al (US 9,125,146)
Regarding Claim 1, Soomro teaches a wireless communication device for scanning frequencies in a wireless communication network ([0053], Fig. 7B, STA having STA preference selection apparatus 750), the wireless communication device comprising: one or more antennas ([0053], Fig. 7B, preference selection module 753 operably connected to an antenna 754 of the STA); a memory ([0053], Fig. 7B, local STA storage 755); a processor ([0053], Fig. 7B, STA preference selection apparatus 750 using preference selection module 753 to operate antenna 754 discloses processor); wherein the processor is further configured to: 
identify an order of priority in which to scan a set of frequency channels ([0053], Fig. 7B, the STA preference selection apparatus 750 controls the preference selection module 753 to receive/request reports (see steps 605/604 of FIG. 6) and store/update/maintain (see step 606 of FIG. 6) the local storage tables 300 350 400 and to scan these tables 300 350 400 (see step 607 of FIG. 6) in an order recommended by the priority fields of said tables and select an AP for at least one of roaming and provision of service by an SP, e.g., whenever a roaming event is triggered (see step 603 of FIG. 6), [0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, at 605 the STA receives a neighbor/channel/SP report and updates its locally stored table(s) 300 350 400 that include priorities), 
wherein the order of priority is based on at least two of: a last frequency successfully used by the wireless communication device, a congestion level of the wireless communication network, or a requested quality of service ([0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, a decision/performance parameter such as traffic load at each neighbor AP (~load indicates congestion), which can be obtained through the wired network, and decision/requirement parameters such as the QoS requirements of the STA, are together taken into consideration as decision parameters and used in a pre-determined decision rule when assigning priorities to the APs); 
tune the antenna to a first frequency channel in the set of frequency channels, wherein the first frequency channel has a highest priority in the order of priorities ([0051], Fig. 6, given a local table ordered by priorities (e.g., by an index or storing the table as a linked list in order of priorities) the STA scans the table(s) from highest to lowest priority at step 607 and thus avoids unnecessary scans thereby reducing roaming/selection delay at step 608); and -2- 148965154.1Application No.: 16/230,324Docket No.: 031419-8213.US00 Response to Office Action dated July 22, 2020 
tune the antenna to a second frequency channel in the set of frequency channels, wherein the second frequency channel has a second highest priority in the order of priorities ([0051], Fig. 6, given a local table ordered by priorities (e.g., by an index or storing the table as a linked list in order of priorities) the STA scans the table(s) from highest to lowest priority at step 607 and thus avoids unnecessary scans thereby reducing roaming/selection delay at step 608). 
Soomro fails to teach the wireless communication device having a radio transceiver; one or more switches coupling the antennas to the radio transceiver; a battery to supply power to the antennas, to the radio transceiver, to the switches, to the memory, and to the processor; wherein the processor is coupled to the radio transceiver and to the memory, wherein tuning the antenna involves tuning the radio transceiver by configuring the switches to couple one of more antennas to one of more receive paths of the radio transceiver, receiving, through the one or more receiver paths of the radio transceiver, a signal transmitted on the first frequency channel; and associate with a wireless communication network using parameters derived from the received signal if service is allowed, or tune the radio transceiver to a second frequency channel in the set of frequency channels if service is not allowed.
In the same field of endeavor, Welnick teaches the wireless communication device having a radio transceiver; one or more switches coupling the antennas to the radio transceiver ([0015], Fig. 1, dual-mode cellular radiotelephone, two transmitters 123, 124 transmit through an antenna 129 using carrier frequencies produced by a frequency synthesizer 125, information received by the communication device's antenna 129 enters receivers 127, 128 through a matching network and transmit/receive switch 130); a battery to supply power to the antennas, to the radio transceiver, to the switches, to the memory, and to the processor ([0017], battery power); wherein the processor is coupled to the radio transceiver and to the memory ([0014], Fig. 1, microprocessor 103 and the memory 104 work together to execute the steps necessary to generate the protocol and to perform other functions for the communication device), 
wherein tuning the antenna involves tuning the radio transceiver by configuring the switches to couple one of more antennas to one of more receive paths of the radio transceiver ([0015], Fig. 1), receiving, through the one or more receiver paths of the radio transceiver, a signal transmitted on the first frequency channel ([0023], Fig. 2, if step 260 determines that service is allowed on the channel being scanned (~receive signal indicating service allowed)); and 
associate with a wireless communication network using parameters derived from the received signal if service is allowed ([0023], Fig. 2, if step 260 determines that service is allowed on the channel being scanned, step 270 sets the variable CURRENTMODE equal to the value of the mode of the found system and step 299 ends the flowchart with camping within the found network), or 
tune the radio transceiver to a second frequency channel in the set of frequency channels if service is not allowed ([0023], step 250 sequentially scans channels associated with the networks on the scan list, if step 260 determines that service is not allowed on the channel being scanned, step 263 checks the elapsed scan timer to see whether it has exceeded a predetermined SCANTIMEOUT variable, if the predetermined SCANTIMEOUT variable has not been exceeded, step 267 checks whether all channels on the scan list have been scanned, if not all the channels on the scan list have been scanned, the flowchart returns to step 250 (~scans next channel on list)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sequential channel scanning based on a prioritized frequency list, where the device connects to the first available channel having the highest priority, as taught in Soomro, to further include utilizing parameters derived from the received signals in forming an association with the scanned communication networks once service is successfully obtained, as taught in Welnick, in order to reduce power consumption and quickly find available communication networks and avoid scanning for systems that are deemed likely to be unavailable. (See Welnick [0003], [0009])  
The combination fails to teach determining if service is allowed based on determining if a signal quality of the received signal is or is not above a predetermined threshold.
In the same field of endeavor, Edara teaches determining whether service is allowed based on if a signal quality of the received signal is or is not above a predetermined threshold (col. 3, lines 8-27, device attempts to connect to a PLMN using a list of priority PLMNs in priority order, where the highest priority PLMN which is available and allowable is selected, a PLMN with a received signal level above a predetermined threshold). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sequential channel scanning based on a prioritized frequency list, where the device connects to the first available channel having the highest priority, as taught in Soomro, as modified by Welnick, to further include consideration of signal and connection quality of the received signals when determining whether scanned frequencies are suitable for connectivity, as taught in Edara, in order to prevent battery drain and delays in acquiring service while simultaneously ensuring the quality and stability of the available and selected connection. (See Edara Col. 1, lines 15-25)
Regarding Claim 2, Soomro, as modified by Welnick and Edara, teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Welnick teaches wherein determining if the signal quality is above a predetermined threshold includes determining that the received signal matches a predetermined signal type ([0022], Fig. 2, step 240 determines that the variable CURRENTMODE is not empty (i.e., CURRENTMODE is set in step 225), step 245 removes all entries from the scan list that are not associated with the CURRENTMODE variable), the combination, particularly Edara, further teaches that a signal power, a signal to interference plus noise ratio, or a bit error rate is above the predetermined threshold (col. 3, lines 8-27, device attempts to connect to a PLMN using a list of priority PLMNs in priority order, where the highest priority PLMN which is available and allowable is selected, a PLMN with a received signal level above a predetermined threshold).
Regarding Claim 3, Soomro, as modified by Welnick and Edara, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Soomro, further teaches wherein the set of frequency channels is a subset of all frequency channels that the wireless communication device is capable of operating on that are selected to reduce the power consumed by the battery when the wireless communication device is scanning frequencies ([0051], Fig. 6, given a local table ordered by priorities (e.g., by an index or storing the table as a linked list in order of priorities) the STA scans the table(s) from highest to lowest priority at step 607 and thus avoids unnecessary scans thereby reducing roaming/selection delay at step 608, [0009], the present invention reduces the delay in this discovery phase and contributes to a decrease in the overall roaming delay, avoiding packet loss and waste of energy by the STAs).  
Regarding Claim 11, Soomro teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor in a wireless communication device ([0053], Fig. 7B, STA preference selection apparatus 750 using preference selection module 753 to operate antenna 754 discloses processor executing instructions), cause the wireless communication device to scan frequency channels ([0049], Fig. 6, scan process), the method comprising: 
initiating a scan of a set of frequency channels ([0051], Fig. 6, at step 603 a roaming/information-requiring event is triggered and the STA optionally requests a neighbor/channel report/SP at step 604 (~STA will scan whenever event is triggered, see [0053])); 
identifying an order in which to scan the set of frequency channels ([0053], Fig. 7B, the STA preference selection apparatus 750 controls the preference selection module 753 to receive/request reports (see steps 605/604 of FIG. 6) and store/update/maintain (see step 606 of FIG. 6) the local storage tables 300 350 400 and to scan these tables 300 350 400 (see step 607 of FIG. 6) in an order recommended by the priority fields of said tables and select an AP for at least one of roaming and provision of service by an SP, e.g., whenever a roaming event is triggered (see step 603 of FIG. 6), [0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, at 605 the STA receives a neighbor/channel/SP report and updates its locally stored table(s) 300 350 400 that include priorities), 
wherein the order in which to scan the set of frequency channels is dynamically generated based on at least one of: a network congestion level, or a requested quality of service ([0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, a decision/performance parameter such as traffic load at each neighbor AP (~load indicates congestion), which can be obtained through the wired network, and decision/requirement parameters such as the QoS requirements of the STA, are together taken into consideration as decision parameters and used in a pre-determined decision rule when assigning priorities to the APs); 
tuning a radio transceiver of the wireless communication device to a first frequency channel in the set of frequency channels, wherein the first frequency channel has a highest priority in the order of priorities; attempting to acquire a signal transmitted on the first frequency channel ([0051], Fig. 6, given a local table ordered by priorities (e.g., by an index or storing the table as a linked list in order of priorities) the STA scans the table(s) from highest to lowest priority at step 607 and thus avoids unnecessary scans thereby reducing roaming/selection delay at step 608); -6- 148965154.1Application No.: 16/230,324Docket No.: 031419-8213.US00 Response to Office Action dated July 22, 2020 
 	tuning the radio transceiver to a second frequency channel in the set of frequency channels, the second frequency channel having the second highest priority in the order of priorities; and attempting to acquire a signal transmitted on the second frequency channel ([0051], Fig. 6, given a local table ordered by priorities (e.g., by an index or storing the table as a linked list in order of priorities) the STA scans the table(s) from highest to lowest priority at step 607 and thus avoids unnecessary scans thereby reducing roaming/selection delay at step 608).  
Soomro fails to teach attempting to associate with a wireless communication network using parameters derived from the acquired signal; and communicating on the wireless communication network in response to successfully associating with the wireless communication network.
In the same field of endeavor, Welnick teaches attempting to associate with a wireless communication network using parameters derived from the acquired signal; and communicating on the wireless communication network in response to successfully associating with the wireless communication network ([0023], Fig. 2, if step 260 determines that service is allowed on the channel being scanned, step 270 sets the variable CURRENTMODE equal to the value of the mode of the found system and step 299 ends the flowchart with camping within the found network).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sequential channel scanning based on a prioritized frequency list, where the device connects to the first available channel having the highest priority, as taught in Soomro, to further include utilizing parameters derived from the received signals in forming an association with the scanned communication networks once service is successfully obtained, as taught in Welnick, in order to reduce power consumption and quickly find available communication networks and avoid scanning for systems that are deemed likely to be unavailable. (See Welnick [0003], [0009])
The combination fails to teach determining if a signal quality of the signal is above a predetermined threshold in response to successfully acquiring the signal.
In the same field of endeavor, Edara teaches determining if a signal quality of the signal is above a predetermined threshold in response to successfully acquiring the signal (col. 3, lines 8-27, device attempts to connect to a PLMN using a list of priority PLMNs in priority order, where the highest priority PLMN which is available and allowable is selected, a PLMN with a received signal level above a predetermined threshold).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sequential channel scanning based on a prioritized frequency list, where the device connects to the first available channel having the highest priority, as taught in Soomro, as modified by Welnick, to further include consideration of signal and connection quality of the received signals when determining whether scanned frequencies are suitable for connectivity, as taught in Edara, in order to prevent battery drain and delays in acquiring service while simultaneously ensuring the quality and stability of the available and selected connection. (See Edara Col. 1, lines 15-25)
Regarding Claim 14, Soomro, as modified by Welnick and Edara, teaches all aspects of the claimed invention as disclosed in Claim 11 above. The combination, particularly Edara further teaches wherein the wireless communication network includes at least one of an LTE network, a 5G New Radio network, an IEEE 802.11 compatible network, or a Spectrum Access System (SAS) Citizens Broadband Radio Service (CBRS) compatible network (col. 2, lines 67-67, device can support a subset of the radio access technologies (RATs) and frequency bands provided by PLMN, such as UMTS, GPRS, GSM and LTE).
Regarding Claim 15, Soomro, as modified by Welnick and Edara, teaches all aspects of the claimed invention as disclosed in Claim 11 above. The combination, particularly Soomro further teaches wherein identifying an order in which to scan the set of frequency channels further comprises determining a probability-47-148965154.1Application No.: 16/230,324Docket No.: 031419-8213.US00 Response to Office Action dated July 22, 2020for a successful connection attempt for each frequency channel in the set of frequency channels ([0051], AP respectively computes the “Priority” field for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters such as traffic load at each neighbor AP, which can be obtained through the wired network, and decision/requirement parameters such as the QoS requirements of the STA, are together taken into consideration as decision parameters and used in a pre-determined decision rule when assigning priorities to the APs) and 
ordering the frequency channels based on the probabilities starting from the frequency channel with the highest probability of a successful connection attempt ([0053], Fig. 7B, the STA preference selection apparatus 750 controls the preference selection module 753 to receive/request reports (see steps 605/604 of FIG. 6) and store/update/maintain (see step 606 of FIG. 6) the local storage tables 300 350 400 and to scan these tables 300 350 400 (see step 607 of FIG. 6) in an order recommended by the priority fields of said tables and select an AP for at least one of roaming and provision of service by an SP, e.g., whenever a roaming event is triggered (see step 603 of FIG. 6), [0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, at 605 the STA receives a neighbor/channel/SP report and updates its locally stored table(s) 300 350 400 that include priorities).
Regarding Claim 16, Soomro, as modified by Welnick and Edara, teaches all aspects of the claimed invention as disclosed in Claim 11 above. The combination, particularly Soomro further teaches wherein identifying an order in which to scan the set of frequency channels further comprises receiving, from a node in the wireless communication network, the order of priority in which to scan the set of frequency channels, and storing the order of priorities in a memory in the wireless communication device ([0053], Fig. 7B, the STA preference selection apparatus 750 controls the preference selection module 753 to receive/request reports (see steps 605/604 of FIG. 6) and store/update/maintain (see step 606 of FIG. 6) the local storage tables 300 350 400 and to scan these tables 300 350 400 (see step 607 of FIG. 6) in an order recommended by the priority fields of said tables and select an AP for at least one of roaming and provision of service by an SP, e.g., whenever a roaming event is triggered (see step 603 of FIG. 6), [0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, at 605 the STA receives a neighbor/channel/SP report and updates its locally stored table(s) 300 350 400 that include priorities)

Claims 4-5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Soomro et al (US 2011/0205910), in view of Welnick et al (US 2006/0009216), and further in view of Edara et al (US 9,125,146), and further in view of Swaminathan et al (US 2016/0309399).
Regarding Claim 4, Soomro, as modified by Welnick and Edara, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein the wireless communication device is further configured to reduce a number of frequency channels to scan in response to determining that a power level of the battery is below a predetermined power level.
In the same field of endeavor, Swaminathan teaches wherein the wireless communication device is further configured to reduce a number of frequency channels to scan in response to determining that a power level of the battery is below a predetermined power level ([0083], the UE may decrease a respective scan frequency (or rate) if the device power level (i.e., battery level or level of a power supply of the UE) falls below a threshold (~reduce how often or how much scanning occurs)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sequential channel scanning based on a prioritized frequency list, where the device connects to the first available channel having the highest priority, as taught in Soomro, modified by Welnick and Edara, to further include consideration of additional factors including device power levels and likelihood of connection success when determining which and how many frequencies to scan, as taught in Swaminathan, in order to reduce the burden on device resources by taking advantage of data collected in prior scan operations and only scanning for the minimum amount of frequencies with the highest likelihood of success, thereby improving the efficiency and success of scan procedures overall. (See Swaminathan [0002-0004])
Regarding Claim 5, Soomro, as modified by Welnick, Edara and Swaminathan, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Swaminathan further teaches wherein reducing the number of frequency channels to scan is based on prioritizing a likelihood of connection success using a specified frequency channel above a likelihood of a connection quality being above a predetermined quality ([0087], UE may determine specific frequencies for which to scan, the success probability (P_Succ) may be used whereby a new cellular frequency may be included in the scan only if its corresponding P_Succ value is greater than a certain threshold (~no other considerations taken until this threshold is met)).
Regarding Claim 13, Soomro, as modified by Welnick and Edara, teaches all aspects of the claimed invention as disclosed in Claim 11 above. While the combination, particularly Welnick, teaches wherein the order in which to scan the set of frequency channels is based on a location of the wireless communication device corresponding to prior successful connection attempts ([0018], if step 225 sets variable CURRENTMODE to the value of variable LASTMODE this means that the communication device will scan only for networks that operate using the same mode as the communication device was operating on at the time it powered down (~last service/frequency successfully used), [0017], some service providers operate modes that are exclusive to specific geographic regions, the communication device eliminates spending time and battery power on searching for service that is not available at the geographic location where it is being powered-up), the combination fails to teach wherein the set of frequency channels is dynamically generated by a machine learning algorithm with inputs including a list of frequencies used in multiple prior successful connection attempts, and a day and time corresponding to each one of the prior successful connection attempts.
In the same field of endeavor, Swaminathan teaches wherein the set of frequency channels is dynamically generated by a machine learning algorithm with inputs including a list of frequencies used in multiple prior successful connection attempts, a location of the wireless communication device corresponding to each one of the prior successful connection attempts, and a day and time corresponding to each one of the prior successful connection attempts ([0067-0069], UE includes automated learning logic which records and utilizes the success and/or failure of past non-MCC HP-PLMN scans on a given cell to determine the rate and composition of future scans while camped on the same cell, method uses historical information to determine the frequency and content of a scan for a new cell in a cellular communication system, UE stores and/or maintains information regarding results of previous cellular network scans, the data structure may store the number of successful and/or unsuccessful cellular network scans while camped on a given cell, [0075], last success and last failure fields may comprise timestamps of when the last success or last failure occurred, respectively, the successful RAT/frequency column may specify the radio access technology and associated frequency of the successful scan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sequential channel scanning based on a prioritized frequency list, where the device connects to the first available channel having the highest priority, as taught in Soomro, modified by Welnick and Edara, to further include consideration of additional factors including device power levels and likelihood of connection success when determining which and how many frequencies to scan, as taught in Swaminathan, in order to reduce the burden on device resources by taking advantage of data collected in prior scan operations and only scanning for the minimum amount of frequencies with the highest likelihood of success, thereby improving the efficiency and success of scan procedures overall. (See Swaminathan [0002-0004])
Regarding Claim 21, Soomro, as modified by Welnick, Edara and Swaminathan, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Swaminathan further teaches wherein reducing the number of frequency channels to scan comprises omitting one or more frequency channels in the set of frequency channels, wherein the one or more frequency channels omitted have a lower probability of a successful connection relative to frequency channels not omitted ([0087], UE may determine specific frequencies for which to scan, the success probability (P_Succ) may be used whereby a new cellular frequency may be included in the scan only if its corresponding P_Succ value is greater than a certain threshold (~any frequency not meeting the threshold is omitted for having lower probability of success)). Claims 6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al (US 2016/0309399), in view of Soomro et al (US 2011/0205910).

Regarding Claim 6, Swaminathan teaches a processor-implemented method in a wireless communication device to scan frequency channels ([0003-0004]), the method comprising:  receiving an indication of a first set of frequencies, within a set of frequency channels, successfully used for previous communications by the wireless communication device ([0069], UE stores and/or maintains information regarding results of previous cellular network scans, the data structure may store the number of successful and/or unsuccessful cellular network scans while camped on a given cell, for successful scans, the UE may keep track of the cellular frequency in which the scan succeeded); 
receiving an indication of a second set of frequencies, within the set of frequency channels, unsuccessfully used for previous communications by the wireless communication device ([0069], UE stores and/or maintains information regarding results of previous cellular network scans, the data structure may store the number of successful and/or unsuccessful cellular network scans while camped on a given cell, the data structure may store successful and/or unsuccessful cellular network scan information on both a per cell basis as well as a per cell frequency basis, for unsuccessful scans, the UE may keep track of the stage at which the scan failed); 
receiving an indication of a first set of device data metrics corresponding to the successful previous communications by the wireless communication device ([0070], the data structure may include information for each type of scan performed while camping on a cell, [0072], the data structure may have fields for cellular information, scan type, number of successes, last success, number of failures, last failure, and successful RAT/frequency, [0075], last success and last failure fields may comprise timestamps of when the last success or last failure occurred, successful RAT/frequency column may specify the radio access technology and associated frequency of the successful scan); 
receiving an indication of a second set of device data metrics corresponding to the unsuccessful previous communications by the wireless communication device ([0070], the data structure may include information for each type of scan performed while camping on a cell, [0072], the data structure may have fields for cellular information, scan type, number of successes, last success, number of failures, last failure, and successful RAT/frequency, [0075], last success and last failure fields may comprise timestamps of when the last success or last failure occurred, successful RAT/frequency column may specify the radio access technology and associated frequency of the successful scan), 
wherein the connection quality includes at least one of a signal strength, a signal to interference plus noise ratio, a packet error rate, or a bit error rate,-4- 148965154.1Application No.: 16/230,324Docket No.: 031419-8213.US00Response to Office Action dated July 22, 2020wherein the predetermined priority list includes a roaming partners' priority, and, wherein the spatial location includes a GPS coordinate (these limitations are directed towards functions of Claim 6 that are not invoked); 
computing a first set of probabilities of a successful communication for each frequency in the set of frequency channels based on at least two of: the first set of frequencies, the first set of device data metrics, the second set of frequencies, or the second set of device data metrics ([0084-0086], when the UE is about to perform a particular scan type (HP-PLMN/BSR or reselection), the UE examines the scan history data structure to determine if the data structure has information on the current cell on which the UE is camped for a similar scan type, the UE may determine the success probability (P_Succ) based on the number of prior successes and/or failures stored in the data structure, success probability may also be determined based on the failure type of the past failures).
While Swaminathan teaches determining which frequencies to scan based on the success probability ([0087]), Swaminathan fails to teach determining an order for scanning frequency channels, wherein the first set of device data metrics and the second set of device data metrics include at least two of: a network congestion level, a device capability, or a requested quality of service, and sending an indication of a frequency scanning order based on the first set of probabilities.
In the same field of endeavor, Soomro teaches determining an order for scanning frequency channels, wherein the first set of device data metrics and the second set of device data metrics include at least two of: a network congestion level, a device capability, or a requested quality of service, and sending an indication of a frequency scanning order based on the first set of probabilities ([0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, a decision/performance parameter such as traffic load at each neighbor AP (~load indicates congestion), which can be obtained through the wired network, and decision/requirement parameters such as the QoS requirements of the STA, are together taken into consideration as decision parameters and used in a pre-determined decision rule when assigning priorities to the APs, given a local table ordered by priorities (e.g., by an index or storing the table as a linked list in order of priorities) the STA scans the table(s) from highest to lowest priority at step 607 and thus avoids unnecessary scans thereby reducing roaming/selection delay at step 608).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage and consideration of prior scan results, both successful and unsuccessful, in determining the likelihood of success and which frequencies to include in current and future scan procedures, as taught in Swaminathan, to further include sequential channel scanning based on a prioritized frequency list, where the device connects to the first available channel having the highest priority, as taught in Soomro, in order to reduce the delay in scanning and channel discovery and contribute to a decrease in the overall roaming delay as well as avoiding waste of energy by the scanning devices. (See Soomro [0009])
Regarding Claim 17, Swaminathan teaches a processor-implemented method in a wireless communication network ([0003-0004]), comprising: receiving, from a wireless communication device, receiving, from a user equipment (UE), an indication of a set of frequencies supported by the UE,
an indication of a first set of frequencies used by the UE to communicate in the wireless communication network, ([0069], UE stores and/or maintains information regarding results of previous cellular network scans, the data structure may store the number of successful and/or unsuccessful cellular network scans while camped on a given cell, for successful scans, the UE may keep track of the cellular frequency in which the scan succeeded); 
an indication of a first set of device data metrics corresponding to the first set of frequencies ([0070], the data structure may include information for each type of scan performed while camping on a cell, [0072], the data structure may have fields for cellular information, scan type, number of successes, last success, number of failures, last failure, and successful RAT/frequency, [0075], last success and last failure fields may comprise timestamps of when the last success or last failure occurred, successful RAT/frequency column may specify the radio access technology and associated frequency of the successful scan); 
an indication of a second set of frequencies, wherein the second set of frequencies include a set of frequencies for which the UE was unable to use to communicate in the wireless communication network ([0069], UE stores and/or maintains information regarding results of previous cellular network scans, the data structure may store the number of successful and/or unsuccessful cellular network scans while camped on a given cell, the data structure may store successful and/or unsuccessful cellular network scan information on both a per cell basis as well as a per cell frequency basis, for unsuccessful scans, the UE may keep track of the stage at which the scan failed), and
an indication of a second set of device data metrics corresponding to the second set of frequencies ([0070], the data structure may include information for each type of scan performed while camping on a cell, [0072], the data structure may have fields for cellular information, scan type, number of successes, last success, number of failures, last failure, and successful RAT/frequency, [0075], last success and last failure fields may comprise timestamps of when the last success or last failure occurred, successful RAT/frequency column may specify the radio access technology and associated frequency of the successful scan); 
computing a likelihood of a successful communication by the UE on each one of the set of frequencies supported by the UE based on at least two of: the first set of frequencies, the first set of device data metrics, the second set of frequencies, or the second set of device data metrics ([0084-0086], when the UE is about to perform a particular scan type (HP-PLMN/BSR or reselection), the UE examines the scan history data structure to determine if the data structure has information on the current cell on which the UE is camped for a similar scan type, the UE may determine the success probability (P_Succ) based on the number of prior successes and/or failures stored in the data structure, success probability may also be determined based on the failure type of the past failures); and 
sending to the UE an indication of frequency scanning based on the likelihood of a successful communication by the UE on each one of the set of frequencies supported by the UE ([0087], UE may determine specific frequencies for which to scan, the success probability (P_Succ) may be used whereby a new cellular frequency may be included in the scan only if its corresponding P_Succ value is greater than a certain threshold).
Swaminathan fails to teach receiving, from a wireless communication device, an indication of a set of frequencies supported by the wireless communication device, computing, in the wireless communication network, a likelihood of successful communication by the UE, and indicating a frequency scanning order based on each one of the set of frequencies supported by the wireless communication device.
In the same field of endeavor, Soomro teaches receiving, from a wireless communication device, an indication of a set of frequencies supported by the wireless communication device ([0035]), AP has knowledge of the capabilities and requirements of the STA),
computing, in the wireless communication network, a likelihood of successful communication by the UE ([0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, at 605 the STA receives a neighbor/channel/SP report and updates its locally stored table(s) 300 350 400 that include priorities), and 
indicating a frequency scanning order based on each one of the set of frequencies supported by the wireless communication device ([0053], Fig. 7B, the STA preference selection apparatus 750 controls the preference selection module 753 to receive/request reports (see steps 605/604 of FIG. 6) and store/update/maintain (see step 606 of FIG. 6) the local storage tables 300 350 400 and to scan these tables 300 350 400 (see step 607 of FIG. 6) in an order recommended by the priority fields of said tables and select an AP for at least one of roaming and provision of service by an SP, e.g., whenever a roaming event is triggered (see step 603 of FIG. 6)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage and consideration of prior scan results, both successful and unsuccessful, in determining the likelihood of success and which frequencies to include in current and future scan procedures, as taught in Swaminathan, to further include sequential channel scanning based on a prioritized frequency list, where the device connects to the first available channel having the highest priority, as taught in Soomro, in order to reduce the delay in scanning and channel discovery and contribute to a decrease in the overall roaming delay as well as avoiding waste of energy by the scanning devices. (See Soomro [0009])
Regarding Claim 18, Swaminathan, as modified by Soomro, teaches all aspects of the claimed invention as disclosed in Claim 17 above. While Soomro teaches indicating a frequency scanning order ([0053]), The combination, particularly Swaminathan further teaches the indication of a probability of a successful communication by the UE on each one of the set of frequencies supported by the UE ([0084-0087], when the UE is about to perform a particular scan type (HP-PLMN/BSR or reselection), the UE examines the scan history data structure to determine if the data structure has information on the current cell on which the UE is camped for a similar scan type, the UE may determine the success probability (P_Succ) based on the number of prior successes and/or failures stored in the data structure, success probability may also be determined based on the failure type of the past failures, UE may determine specific frequencies for which to scan, the success probability (P_Succ) may be used whereby a new cellular frequency may be included in the scan only if its corresponding P_Succ value is greater than a certain threshold) and a set of device data metrics corresponding to each one of the probabilities ([0070], the data structure may include information for each type of scan performed while camping on a cell, [0072], the data structure may have fields for cellular information, scan type, number of successes, last success, number of failures, last failure, and successful RAT/frequency, [0075], last success and last failure fields may comprise timestamps of when the last success or last failure occurred, successful RAT/frequency column may specify the radio access technology and associated frequency of the successful scan)
Regarding Claim 19, Swaminathan, as modified by Soomro, teaches all aspects of the claimed invention as disclosed in Claim 17 above. The combination, particularly Soomro further teaches wherein the frequency scanning order includes an ordered list of frequencies for at least one of a network congestion level or a requested quality of service ([0051], Fig. 6, the AP respectively computes the priority assessment for each neighbor AP, channel, or SP using any of a plurality of different decision rules that take into consideration a plurality of pre-determined decision parameters, a decision/performance parameter such as traffic load at each neighbor AP (~load indicates congestion), which can be obtained through the wired network, and decision/requirement parameters such as the QoS requirements of the STA, are together taken into consideration as decision parameters and used in a pre-determined decision rule when assigning priorities to the APs, given a local table ordered by priorities (e.g., by an index or storing the table as a linked list in order of priorities) the STA scans the table(s) from highest to lowest priority at step 607 and thus avoids unnecessary scans thereby reducing roaming/selection delay at step 608).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al (US 2016/0309399), in view of Soomro et al (US 2011/0205910)), and further in view of Welnick et al (US 2006/0009216).
Regarding Claim 7, Swaminathan, as modified by Soomro, teaches all aspects of the claimed invention as disclosed in Claim 6 above. Swaminathan further teaches computing a second set of probabilities of a successful communication for each frequency in a subset of frequencies in the set of frequency channels based on the first set of probabilities ([0084-0086], when the UE is about to perform a particular scan type (HP-PLMN/BSR or reselection), the UE examines the scan history data structure to determine if the data structure has information on the current cell on which the UE is camped for a similar scan type, the UE may determine the success probability (P_Succ) based on the number of prior successes and/or failures stored in the data structure, success probability may also be determined based on the failure type of the past failures (~every time a scan is performed new probabilities are determined based on updated history data)); 
determining frequency scanning based on the second set of probabilities ([0087], UE may determine specific frequencies for which to scan, the success probability (P_Succ) may be used whereby a new cellular frequency may be included in the scan only if its corresponding P_Succ value is greater than a certain threshold); 
storing an indication of a set of frequencies corresponding to a successful communication; storing an indication of a set of frequencies corresponding to an unsuccessful communication; and storing an indication of a third set of device data metrics corresponding to the successful or unsuccessful communication ([0069], UE stores and/or maintains information regarding results of previous cellular network scans, the data structure may store the number of successful and/or unsuccessful cellular network scans while camped on a given cell, the data structure may store successful and/or unsuccessful cellular network scan information on both a per cell basis as well as a per cell frequency basis, for unsuccessful scans, the UE may keep track of the stage at which the scan failed, [0070], the data structure may include information for each type of scan performed while camping on a cell, [0072], the data structure may have fields for cellular information, scan type, number of successes, last success, number of failures, last failure, and successful RAT/frequency, [0075], last success and last failure fields may comprise timestamps of when the last success or last failure occurred, successful RAT/frequency column may specify the radio access technology and associated frequency of the successful scan (~scan history data updated every time a scan is performed)).
The combination fails to teach receiving an indication of a current set of device data metrics in response to a request for a communication by the wireless communication device on a new frequency channel; computing a second set frequency channels based on the first set and further based on the current set of device data metrics; and sending an indication of a frequency scanning order.
In the same field of endeavor, Welnick teaches receiving an indication of a current set of device data metrics in response to a request for a communication by the wireless communication device on a new frequency channel; computing a second set frequency channels based on the first set and further based on the current set of device data metrics; and sending an indication of a frequency scanning order ([0021], Fig. 2, step 230 assembles scan list, which is a prioritized list of channels, and can be assembled from a variety of sources and ranked according to a variety of preferences [0022], Fig. 2, step 240 determines that the variable CURRENTMODE is not empty (i.e., CURRENTMODE is set in step 225), step 245 removes all entries from the scan list that are not associated with the CURRENTMODE variable (~service class/type requested), [0018], if step 225 sets variable CURRENTMODE to the value of variable LASTMODE this means that the communication device will scan only for networks that operate using the same mode as the communication device was operating on at the time it powered down (~last service/frequency successfully used), [0023], step 250 sequentially scans channels associated with the networks on the scan list).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage and consideration of prior scan results, both successful and unsuccessful, in determining the likelihood of success and which frequencies to include in current and future scan procedures, as taught in Swaminathan, modified by Soomro, to further include prioritization and sequential scanning of the selected frequencies, where the priority of each channel is determined according to a variety of preferences including the current location and operational mode of the device, as taught in Welnick, in order to reduce power consumption and quickly find available communication networks and avoid scanning for systems that are deemed likely to be unavailable. (See Welnick [0003], [0009])
Regarding Claim 9, Swaminathan, as modified by Soomro and Welnick, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Welnick, further teaches wherein the current set of device data metrics include a set of device data metrics corresponding substantially to a time the request for a communication by the wireless communication device was made ([0022], Fig. 2, step 240 determines that the variable CURRENTMODE is not empty (i.e., CURRENTMODE is set in step 225), step 245 removes all entries from the scan list not associated with the CURRENTMODE variable).

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al (US 2016/0309399), in view of Soomro et al (US 2011/0205910), and further in view of Edara et al (US 9,125,146).
Regarding Claim 10, Swaminathan, as modified by Soomro, teaches all aspects of the claimed invention as disclosed in Claim 6 above. The combination fails to teach wherein the second set of frequencies, within the set of frequency channels, unsuccessfully used for previous communications includes at least one of a set of frequencies without compatible synchronization signals or a set of frequencies that result in a connection quality below a predetermined connection quality threshold.
In the same field of endeavor, Edara teaches wherein the second set of frequencies, within the set of frequency channels, unsuccessfully used for previous communications includes at least one of a set of frequencies without compatible synchronization signals or a set of frequencies that result in a connection quality below a predetermined connection quality threshold (col. 3, lines 8-27, device attempts to connect to a PLMN using a list of priority PLMNs in priority order, where the highest priority PLMN which is available and allowable is selected, a PLMN with a received signal level above a predetermined threshold).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage and consideration of prior scan results, both successful and unsuccessful, in determining the likelihood of success and which frequencies to include in current and future scan procedures, as taught in Swaminathan, modified by Soomro, to further include consideration of signal and connection quality of the received signals when determining whether scanned frequencies are suitable for connectivity, as taught in Edara, in order to prevent battery drain and delays in acquiring service while simultaneously ensuring the quality and stability of the available and selected connection. (See Edara Col. 1, lines 15-25)

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641